IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 31, 2009

                                       No. 08-20597                    Charles R. Fulbruge III
                                                                               Clerk

MARTHA CAMP, Individually and as Executrix of the Estate of Earnest S
Camp and on behalf of University Bookstore Inc and University Bookstore Inc
Employee Stock Ownership Plan; ESTATE OF EARNEST S CAMP

                                                   Plaintiffs-Appellants
v.

RCW & CO INC, doing business as Roland Criss & Company, LTD;
CHRISTINE DENTON; ROLAND CRISS INVESTMENTS CORPORATION;
DANIEL HOLLMAN; HOLLMAN LYON PATTERSON & DURELL INC;
ERIN BONNER; PREFERRED BUSINESS SERVICES INC, doing business
as Liberty Business Exchange; MCCLURE SCHUMACHER & ASSOCIATES
LLP; BRUCE RUUD & ASSOCIATES LLC; MCCLURE & SCHUMACHER
PC; JEFFREY A SCHUMACHER

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:05-CV-3580


Before KING, HIGGINBOTHAM, and CLEMENT, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                      No. 08-20597

       The judgment of the district court is AFFIRMED for essentially the
reasons provided in its Memorandum and Order of May 3, 2007, and its
Memorandum and Order of August 15, 2008.1




       1
          We are satisfied that the district court correctly dismissed any joint and several
liability claims against Daniel Hollmann and the law firm of Hollmann, Lyon, Patterson &
Durell, Inc., in these orders.

                                             2